NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-FEB-2021
                                            09:10 AM
                                            Dkt. 19 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

           DAVID BENNETT GRIFFIN, Plaintiff-Appellant, v.
              AMPORN NOIHA GRIFFIN, Defendant-Appellee


          APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                      (CASE NO. FC-D 17-1-134K)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal,
filed February 19, 2021, by Plaintiff-Appellant David Bennett
Griffin, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal and bear their own attorneys' fees and costs;
(3) the Stipulation for Dismissal is dated and signed by counsel
for all parties appearing in the appeal; and (4) dismissal is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal is approved and the appeal is dismissed. The
parties shall bear their own attorneys' fees and costs.
           DATED: Honolulu, Hawai#i, February 26, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge